DETAILED ACTION
Status of the Claims
1.	Claims 1-26 are pending.
Status of the Rejections
2.	Rejection of claims 1-7 and 17-23 over Lortrakul et al. and Argyle et al. is maintained.
Status of the Claim Objections
3.	Objection of claim 3 is withdrawn in view of applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lortrakul et al. (SG10201609261X, Examiner has provided copy of patent) in view of Argyle et al. (US 5,181,536).
Claim 1. Lortrakul et al. teach device for detecting corrosion of a metal part (corrosion inspection device of metal part; page 2, ll. 19-26) comprising:
 - a housing which is a hollow cylinder comprising a proximal end located proximate to the metal part upon installation of the device, and a distal end located away from the metal part upon installation of the device (see Fig 4 and page 4, ll. 7-24); 
- a display having at least a part which is located inside the housing (display 2 located within housing; see Fig 4 and page 4, ll. 7-24);
 - a spring located inside the housing in a compressed manner, pushing the display outwardly (spring 3, page 4, ll. 7-24); and
 - a sensor located in a manner that associates the housing with the display, comprising a corroded portion located outside the housing (sensor 4 arranged in the housing and connects with housing with the display and comprised of corroded portion in notch 1.1 located outside the housing; see Figs 2 and 3; page 4, ll. 7-24).
 Lortrakul et al. teach the length and size of the sensor in the notch region should be designed such a way that any corrosion will be related to the corrosion of the metal parts (page 8, ll. 6-12) but do not explicitly teach the corroded portion of the sensor has a diameter in a range of 0.6 to 1.5 mm.  However, Argyle et al. teach a corrosive indicator comprised of sensor 210 comprised of corrodible release mechanism 226 made up of corrodible metal wire or thin strip having diameter/thickness in the range of 0.010 inch and 0.050 inch i.e. 0.254 mm to 1.27 mm (see Figs 15 and 16 and col. 10, ll. 32-58 and col. 11, ll. 3-8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Argyle et al. teaching to make the corrosion portion of the sensor i.e. metal wire of diameter in the range of 0.010 inch and 0.050 inch because wire of such thickness corrodes relatively short times and ensure penetration or separation of the corrodible material.

Claim 2. Lortrakul et al. in view of Argyle et al. teach the corroded portion of the sensor has a length in a range of 1 to 30 mm (Argyle et al. teach the diameter of the corrodible metal wire 0.254 mm to 1.27 mm; see claim 1 rejection above, thus the corroded portion of the sensor shaped in wire having a diameter/length of at least 1 mm).  

Claim 3. Lortrakul et al. teach a plane of an external surface of the housing that is closest to the metal part (see Fig 4).  

Claim 4. Lortrakul et al. teach the sensor 4 further comprises a first end attached to the housing and a second end attached to the display 2 in a manner that the display being attached in an initial position inside the housing upon installation of the device and is at least partially pushed out of the housing when the corroded portion of the sensor is corroded until it is weakened or broken (Figs 3 and 4 and page 5, ll. 14-18).  

Claim 5. Lortrakul et al. teach the corroded portion of the sensor is placed transverse to a longitudinal axis of the housing (sensor 4 is bend to be mounted with the end of the compartment 5; page 6, ll.1-6, thus the bend portion of the sensor is transverse to the longitudinal axis of the housing).  

Claim 6. Lortrakul et al. teach the corroded portion of the sensor (sensor 4 in the notch) is placed in a same direction as the longitudinal axis of the housing (see Fig 4).  

Claim 7. Lortrakul et al. teach the housing further comprises
 	- a concave portion being formed of a first extending portion and a second extending portion which extend downwardly and converge each other to form the concave portion from the proximal end or from the side wall of the housing for supporting the corroded portion of the sensor (notch 1.1 having concave portion is located in the side wall of the housing at the proximal end; see Fig 3);
 - an opening hole located at the distal end (opening is present at the distal end to push the display out; see Fig 3 and page 5, ll. 14-18).  

Claim 17. Lortrakul et al. teach the sensor is a wire which is made of a composition comprising carbon or alloy (page 8, ll. 6-9).  

Claim 18, Lortrakul et al. teach a method for detecting corrosion of a metal part comprising installing a device (corrosion inspection device of metal part; page 2, ll. 19-26) comprising
 	- a housing which is a hollow cylinder comprising a proximal end located proximate to the metal part upon installation of the device, and a distal end located away from the metal part upon installation of the device (see Fig 4 and page 4, ll. 7-24); 
- a display having at least a part which is located inside the housing (display 2 located within housing; see Fig 4 and page 4, ll. 7-24); 
- a spring located inside the housing in a compressed manner, pushing the display outwardly (spring 3, page 4, ll. 7-24); and 
- a sensor located in a manner that associates the housing with the display, comprising a corroded portion, wherein the corroded portion is located outside the housing, and in a same condition with the metal part (sensor 4 arranged in the housing and connects with housing with the display and comprised of corroded portion in notch 1.1 located outside the housing; see Figs 2 and 3; page 4, ll. 7-24).
 Lortrakul et al. teach the length and size of the sensor in the notch region should be designed such a way that any corrosion will be related to the corrosion of the metal parts (page 8, ll. 6-12) but do not explicitly teach the corroded portion of the sensor has a diameter in a range of 0.6 to 1.5 mm.  However, Argyle et al. teach a corrosive indicator comprised of sensor 210 comprised of corrodible release mechanism 226 made up of corrodible metal wire or thin strip having diameter/thickness in the range of 0.010 inch and 0.050 inch i.e. 0.254 mm to 1.27 mm (see Figs 15 and 16 and col. 10, ll. 32-58 and col. 11, ll. 3-8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Argyle et al. teaching to make the corrosion portion of the sensor i.e. metal wire of diameter in the range of 0.010 inch and 0.050 inch because wire of such thickness corrodes relatively short times and ensure penetration or separation of the corrodible material.

Claim 19. Lortrakul et al. teach the housing is placed perpendicularly to a longitudinal axis of the metal part (the housing is placed perpendicularly to longitudinal axis of the metal pipe; see Fig 4).  

Claim 20. Lortrakul et al. teach the corroded portion of the sensor is placed transverse to a longitudinal axis of the housing ((sensor 4 is bend to be mounted with the end of the compartment 5; page 6, ll.1-6, thus the bend portion of the sensor is transverse to the longitudinal axis of the housing).  

Claim 21. Lortrakul et al. teach the corroded portion of the sensor (sensor 4 in the notch) is placed in a same direction as the longitudinal axis of the housing (see Fig 4).  

Claim 22. Lortrakul et al. teach the metal part is a pipe (page 8, ll. 13-16).

Claim 23. Lortrakul et al. teach the device is installed at a lowest portion of the metal part (Fig 4 shows the device is installed at lowest area of the metal pipe).  




Allowable Subject Matter
Claims 8-16 and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior arts, Lortrakul et al. do not teach the housing further comprises at least two movement controlling portions which are located opposite to each other and an abutting portion including a receiving portion located at the internal surface of the housing and a bar located opposite to the receiving portion extending from the internal surface of the housing to the receiving portion for supporting the pushing of the spring. 
Lortrakul et al. also do not teach the housing further comprises a locking bar, which comprises a plurality of locking slits located at an external surface of the housing, with a first inclined portion inclined downwardly toward the distal end of the housing and a second inclined portion inclined toward a lateral side of the locking slits.  
Lortrakul et al. also do not teach the concave portion further comprises a fastening hole provided to be attached to the sensor, an inserted portion located at the first extending portion to allow the corroded portion of the sensor to come outside and an opening located at a lower side of the concave portion for supporting an end of the display.

Response to Arguments
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 10 that cited prior art, Lortrakul fails to disclose the corroded portion of the sensor has a diameter in a range of 0.6 to 1.5 mm and Lortrakul does not even suggest the effect of various parameters of sensors i.e. diameter, length or distance between the corroded portion of the sensor and the surface of the metal part as describes in the present invention. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. adjusting various parameters of sensors) are not recited in the rejected claim(s). Independent claims 1 and 18 are to device and method of detecting corrosion of metal part. The claims do not recite adjustment of parameters of sensors as argued but simply recite the sensor diameter in a desired range.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues on pages 11-12 that cited prior art, Argyle mention preferred thickness of corrodible material but does not mention or suggest the effects of the important parameters especially diameter of the corrodible part as the part of the invention. In response, examiner respectfully disagrees with applicant’s assertion. Argyle does not mention diameter of the corrodible part of the metal wire to be in the range of 0.010 inch to 0.050 inch (col. 10, ll. 32-58 and col. 11, ll. 3-8) which overlaps the claimed range.
	Applicant argues on pages 12-13 that Argyle teach corrosion rate is adjusted by varying alloy content, thickness, or galvanic coupling whereas present application adjusts three parameters of the sensor. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., adjusting parameters of sensor) are not recited in the rejected claim(s).  Applicant claimed invention does not adjust any parameters of sensor to observe corrosion characteristics but simply claims the parameter in a range and combined teachings of Lortrakul et al. and Argyle teach the diameter of corroded material.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues on page 13 that Argyle use different type of corrodible material such as aluminum, zine or magnesium and corrosive liquids compared to present application. In response, to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Combination of Lortrakul et al. and Argyle teach the corrodible material is comprised of carbon steel as claimed. 

Applicant argues on page 14 that Argyle corrodible release mechanism is different than claimed invention. In response, to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Combination of Lortrakul et al. and Argyle teach the corroded portion is located outside the housing and in same condition with the outside environment of the metal part (see Lortrakul et al. Fig 4). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759